Citation Nr: 0940437	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  04-20 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for lead in blood and 
exposure to an ionizing agent.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral pes planus.

3.  Entitlement to an initial evaluation in excess of 10 
percent for status post reconstructive surgery of the left 
ankle with recurrent sprains.

4.  Entitlement to an initial evaluation in excess of 10 
percent for impingement syndrome of the left shoulder.

5.  Entitlement to an initial compensable evaluation for 
sleep apnea.

6.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

7.  Entitlement to an initial compensable evaluation for a 
carbuncle of the nose.

8.  Entitlement to an initial evaluation in excess of 10 
percent for status post anterior cruciate ligament (ACL) tear 
of the right knee with scars.

9.  Entitlement to an initial evaluation in excess of 10 
percent for status post ACL tear of the left knee with scars.

10.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease (DDD) of C5-C7 with 
radiculopathy of the left upper extremity.

11.  Entitlement to an initial evaluation in excess of 20 
percent for chronic low back pain with minimal 
spondylolisthesis of L3-L4 with degenerative changes and 
radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Army from January 1984 to January 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Washington, D.C., Regional Office (RO) of the Department of 
Veterans Affairs (VA) that, in pertinent part, denied service 
connection for lead in blood and exposure to an ionizing 
agent, and granted service connection for bilateral pes 
planus, with a noncompensable evaluation; status post 
reconstructive surgery of the left ankle with recurrent 
sprains, with a noncompensable evaluation; impingement 
syndrome of the left shoulder, with a noncompensable 
evaluation; sleep apnea, with a noncompensable evaluation; 
hemorrhoids, with a noncompensable evaluation; a carbuncle of 
the nose, with a noncompensable evaluation; status post ACL 
tear of the right knee, with a noncompensable evaluation; 
status post ACL tear of the left knee, with a noncompensable 
evaluation; DDD of C5-C7, with a 10 percent evaluation; and 
chronic low back pain with minimal spondylolisthesis of L3-L4 
with degenerative changes, with a 10 percent evaluation.

By way of an April 2008 Decision Review Officer decision, the 
evaluations for DDD of C5-C7 and chronic low back pain with 
minimal spondylolisthesis were each increased to 20 percent 
disabling, effective the original date of service connection.  
Radiculopathy of the left upper extremity and right lower 
extremity were associated with the DDD and chronic low back 
pain, respectively.  The April 2008 decision also provided 
initial 10 percent evaluations for the Veteran's previously-
noncompensably-rated conditions of bilateral pes planus, 
status post ACL tear of the right knee with scars, status 
post ACL tear of the left knee with scars, and impingement 
syndrome of the left shoulder.  A temporary 100 percent 
evaluation was assigned for convalescence for the Veteran's 
right knee disability, for the period from October 29, 2007, 
to December 31, 2007.

The Board notes that the Veteran had surgery on his left knee 
in January 2006, which was after his initial grant of service 
connection.  There has been no rating decision addressing the 
Veteran's surgery.  The issue of entitlement to a temporary 
total evaluation for convalescence following surgery is 
referred back to the RO for development and adjudication.

The Board also notes that the Veteran indicated that he was 
still obtaining follow-up treatment from his surgeon, Dr. 
K.W.L., and physical therapist, OSPTA.  Although the Veteran 
did not indicate exactly which conditions were being treated 
by these medical providers, the Board has concluded that the 
treatment only pertained to his knees.  Dr. K.W.L. provided 
surgery in 2006 for the Veteran's left knee, and in 2007 for 
the Veteran's right knee.  OSPTA provided physical therapy 
for the Veteran's knees.  The Veteran indicated that the only 
records not currently with VA were those for treatment he was 
continuing to receive, i.e., not seeking or beginning to 
receive, and therefore the Board is comfortable that the only 
treatment the Veteran was receiving from OSPTA was for his 
knees.  As such, the Board is unable to address the Veteran's 
claims regarding his knees due to the lack of records.

The issues of entitlement to an initial compensable 
evaluation for a carbuncle of the nose, entitlement to an 
initial evaluation in excess of 10 percent for status post 
ACL tear of the right knee with scars, entitlement to an 
initial evaluation in excess of 10 percent for status post 
ACL tear of the left knee with scars, entitlement to an 
initial evaluation in excess of 20 percent for degenerative 
disc disease (DDD) of C5-C7 with radiculopathy of the left 
upper extremity, and entitlement to an initial evaluation in 
excess of 20 percent for chronic low back pain with minimal 
spondylolisthesis of L3-L4 with degenerative changes and 
radiculopathy of the right lower extremity, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with a disability 
associated with lead in his blood or exposure to an ionizing 
agent.

2.  The Veteran's bilateral pes planus is characterized by 
pain and swelling on use.  There is no evidence of "marked 
deformity," such as pronation or abduction.  The Veteran 
only had pain with weight-bearing.  There was also no 
evidence of callosities associated with severe pes planus.  

3.  In November 2003, the Veteran had full range of motion of 
the left ankle.  In January 2008, the Veteran's plantar 
flexion of the left ankle had been reduced from 45 degrees to 
35 degrees, indicating mild to moderate limitation of motion.

4.  In November 2003, the Veteran had abduction of the left 
shoulder to 110 degrees; in January 2008, abduction of the 
left shoulder had increased to 120 degrees.

5.  The Veteran's sleep apnea causes snoring and difficulty 
sleeping.  At times, the Veteran will wake up gasping for 
breath.  The Veteran has not sought treatment for his 
condition.

6.  The Veteran's hemorrhoids disability is manifested by 
itching and bleeding with flares of the hemorrhoidal 
condition.  The Veteran is not receiving any treatment for 
the condition.  Physical examination revealed no evidence of 
external or internal hemorrhoids.


CONCLUSIONS OF LAW

1.  Service connection for lead in blood and exposure to an 
ionizing agent is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).

2.  An evaluation in excess of 10 percent for bilateral pes 
planus is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.71a, 
Diagnostic Code 5276 (2009).

3.  An evaluation in excess of 10 percent for status post 
reconstructive surgery of the left ankle with recurrent 
sprains is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2009).

4.  An evaluation in excess of 10 percent for impingement 
syndrome of the left shoulder is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5201 (2009).

5.  A compensable evaluation for sleep apnea is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6847 (2009).

6.  A compensable evaluation for hemorrhoids is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7336 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

As to the issues of entitlement to increased initial 
evaluations for bilateral pes planus, status post 
reconstructive surgery of the left ankle with recurrent 
sprains, impingement syndrome of the left shoulder, sleep 
apnea, and hemorrhoids, the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify with regard to these issues has been 
satisfied.

With regard to the Veteran's claim for service connection for 
lead in blood and exposure to an ionizing agent, the RO 
provided notice to the Veteran in November 2003 that fully 
informed the Veteran of the evidence VA had received, the 
evidence VA was responsible for obtaining, the evidence the 
Veteran should submit, and the elements of service connection 
that must be met for the Veteran's claim to be granted.  A 
second notice provided in January 2008 recounted the elements 
of service connection from the earlier notice, informed the 
Veteran of the evidence VA had relating to his claims and 
what evidence VA would still attempt to obtain, and described 
to the Veteran how disability ratings and effective dates are 
determined.  

The Board recognizes that fully compliant notice to this 
Veteran was provided in separate communications, but there is 
no requirement that notice take place in a single letter or 
correspondence.  A multi-part notice suffices so long as the 
notice affords the claimant understandable information and a 
meaningful opportunity to participate in the claims process.  
Mayfield v. Nicholson, 444 F.3d 1328 at 1333 (Fed. Cir. 
2006).  

Following the January 2008 letter to the Veteran, the claim 
was readjudicated by the RO.  See id. at 1333-34.

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant for the issues decided 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO 
has obtained the Veteran's service treatment records (STRs), 
as well as his private treatment and surgery records.  The 
appellant was afforded VA medical examinations in November 
2003 and January 2008.  The Veteran did not request a hearing 
before a Veterans Law Judge.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.

Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Lead in Blood & Exposure to Ionizing Agent

The Veteran asserts that he should be granted service 
connection for iron in blood and exposure to an ionizing 
agent.

Service treatment records are devoid of any record that the 
Veteran had lead in his blood or that he had been exposed to 
an ionizing agent.  Despite this, even conceding that the 
Veteran had lead in his blood during service and was exposed 
to an ionizing agent, the Veteran has not been diagnosed with 
a disability associated with either of these conditions 
either during or subsequent to service.  As addressed above, 
service connection requires a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty.  See 38 C.F.R. § 3.303(a).

The Board does not find that an examination is necessary to 
address the Veteran's claim.  VA is required obtain an 
examination or opinion to make a decision regarding a claim 
for disability benefits when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2008).  
In this case, there is no competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and thus, an examination would not assist the 
Board in adjudicating the Veteran's claim.

Because the Veteran has not been diagnosed with a disability 
associated with lead in his blood or exposure to an ionizing 
agent, service connection cannot be granted.  If the Veteran 
is ever diagnosed with a disability caused by lead in the 
blood or exposure to an ionizing agent, he is free to reopen 
his claim for service connection.  At this time, however, the 
Veteran has no diagnosed disability related to his claims.  
The claim for service connection must be denied.  See 
Brammer, 3 Vet. App. 223 (1992).

Increased Evaluations

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as 
medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
is any evidence not requiring that the proponent have 
specialize d education, training, or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Bilateral Pes Planus

The Veteran was examined for bilateral pes planus in November 
2003, shortly before he separated from the Army.  At that 
time, the Veteran wore inserts in his boots, and had frequent 
aching in his feet.

The Veteran was re-examined in January 2008.  At that time, 
the Veteran reported his symptomatology to include increased 
pain with standing and wearing certain types of shoes.  The 
Veteran had pain in both feet upon arising and putting both 
feet on the floor.  He stated he had swelling, fatigability, 
lack of endurance, and stiffness in both feet.  The Veteran 
denied heat or redness of his feet, and said that the 
condition only affected him while he was in a weight-bearing 
position.  He complained of severe foot pain flare-ups three 
to four times per week, which would last most of the day.  
During flare-ups, he would have difficulty walking and would 
avoid walking any distance.  He would use a foot massager and 
Aleve to reduce the pain.  The Veteran wore soft, over-the-
counter shoe inserts to help with foot pain; rigid inserts 
only increased the pain.  On physical examination, there was 
no objective evidence of painful motion, edema, instability, 
weakness, or tenderness.  The Veteran's gait was normal.  He 
had no callosities, breakdown, or unusual shoe wear patter 
that would indicate abnormal weight-bearing.  Both feet 
appeared flat with weight bearing.  The Achilles tendons for 
both feet were mid-line with and without weight-bearing.  
There was no evidence of misalignment of the feet.

The Veteran's representative argued that the Veteran had 
increased pain with standing and wearing certain types of 
shoes, and that the Veteran had severe flares of foot pain 
three to four times per week, during which he would avoid 
walking.

Diagnostic Code 5276 provides ratings for acquired flatfoot 
(pes planus).  Mild flatfoot with symptoms relieved by built-
up shoe or arch support is rated as noncompensably (0 
percent) disabling.  Moderate flatfoot with weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendo achillis, pain on manipulation and use of the feet, 
bilateral or unilateral, is rated 10 percent disabling.  
Severe flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, is rated 20 percent disabling for unilateral 
disability, and is rated 30 percent disabling for bilateral 
disability.  Pronounced flatfoot, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, and severe spasm of the tendo achillis 
on manipulation, that is not improved by orthopedic shoes or 
appliances, is rated 30 percent disabling for unilateral 
disability, and is rated 50 percent disabling for bilateral 
disability.  38 C.F.R. § 4.71a.

The Veteran's pes planus is currently evaluated at 10 percent 
disabling, which addresses moderate flatfoot.  The Board 
finds that the 10 percent evaluation adequately addresses the 
Veteran's symptomatology, and that an evaluation in excess of 
10 percent would not be appropriate.

The Veteran's bilateral pes planus does not demonstrate the 
criteria to be rated as "severe."  There is no evidence of 
"marked deformity," such as pronation or abduction.  The 
Veteran only had pain with weight-bearing.  There was also no 
evidence of callosities associated with severe pes planus.  

The Board acknowledges that the Veteran claimed to experience 
swelling of the feet after standing for long periods of time.  
No objective evidence of this was noted upon examination.  
Further, even if the Veteran had swelling on use, this is 
only one of the factors to consider for a "severe" 
evaluation; one factor alone does not make the "severe" 
evaluation more appropriate.  The Veteran's condition is most 
accurately addressed by the criteria for "moderate" 
flatfoot.  As such, and evaluation in excess of 10 percent 
for bilateral pes planus is not warranted.

Status Post Reconstructive Surgery of the Left Ankle with 
Recurrent Sprains

The Veteran had surgery on his left ankle during service.  
The surgery included the placement of pins and the removal of 
cartilage and bone chips.  

At his November 2003 examination, the Veteran indicated his 
left ankle was weak and unstable.  It would become swollen 
and was very painful.  He indicated that his most recent X-
rays showed degenerative changes.  Physical examination 
revealed no edema, and a well-healed lateral scar.  The 
Veteran had extension of the ankle to 20 degrees, flexion to 
45 degrees, pronation to 15 degrees, and supination to 35 
degrees.  X-rays of the ankle were reported as "normal."

At the January 2008 examination, the Veteran indicated that 
his pain level was constantly at a four or five out of ten.  
He had stiffness, swelling, fatigability, and lack of 
endurance, but he did not experience weakness, heat or 
redness, instability, or locking.  The Veteran daily took 
Aleve with good effectiveness.  He did not have flare-ups, 
dislocation, or recurrent subluxation.  Physical examination 
showed the Veteran's joint was not deformed or swollen, and 
it had no crepitus.  The ankle did demonstrate moderate 
laxity.  The Veteran's left ankle had dorsiflextion to 20 
degrees, plantar flexion to 35 degrees, eversion to 35 
degrees, and inversion to 40 degrees.  The Veteran did not 
have any loss of motion secondary to pain, weakness, or lack 
of endurance on repetitive motion.  

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  Diagnostic Code 
5271 provides ratings based on limitation of extension of the 
ankle.  Moderate limitation of motion of the ankle is rated 
as 10 percent disabling; and marked limitation of motion of 
the ankle is rated as 20 percent disabling.  38 C.F.R. 
§ 4.71a.

In order to be entitled to a 20 percent evaluation, the 
Veteran would have to show "marked" limitation of motion of 
the ankle.  In November 2003, the examiner indicated that the 
Veteran had "extension" of the ankle to 20 degrees, 
"flexion" to 45 degrees.  The most reasonable 
interpretation of these findings is that the examiner 
switched the measurements, and that the Veteran actually had 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  
Although extension relates to plantar flexion and flexion to 
dorsiflexion, for the Veteran to have 45 degrees of 
dorsiflexion would mean that he could move his ankle more 
than twice the typical range of motion for dorsiflexion.  The 
Board believes that such an unusual measurement would have 
been remarked on by the examiner.  Those measurements would 
also be in contention with later measurements of the 
Veteran's ankle.  Therefore, as the Veteran had dorsiflexion 
to 20 degrees, and plantar flexion to 45 degrees, he did not 
have any loss of the range of motion at the time of the 
November 2003 examination.

The Veteran had lost some of his range of motion by the time 
of the January 2008 examination.  At that time, he had 
dorsiflexion to 20 degrees, plantar flexion to 35 degrees.  
This represents normal range of dorsiflexion, and only a 10 
degree loss of plantar flexion.  The Board finds that such 
loss of motion may be "moderate," but is clearly not 
"marked."  Therefore, an evaluation in excess of 10 percent 
based on range of motion is not warranted.

The Board notes that the Veteran is separately evaluated with 
a noncompensable rating based on the scars from his right and 
left ankle surgeries.  The Veteran did not appeal the 
evaluations of the scars; his notice of disagreement 
indicated that his left ankle condition "should be at 10% 
because of constant painful motion and arthritis."  The scar 
of the left ankle has not been further addressed in the 
statements of the case issued to the Veteran, or in any other 
correspondence by the Veteran.  As such, the Board does not 
consider the evaluation of the scar in this appeal.  

Impingement Syndrome of the Left Shoulder

The Veteran is currently rated under Diagnostic Code 5024, 
for tenosynovitis.  Under this Diagnostic Code, the condition 
must be rated analogously under Diagnostic Code 5003 for 
degenerative arthritis.  Diagnostic Code 5003 provides a 20 
percent rating for degenerative arthritis with X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, 
and a 10 percent rating for degenerative arthritis with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  As the Veteran's shoulder is the 
only joint being considered, a ten percent evaluation is the 
maximum allowable evaluation under Diagnostic Code 5003.  
Therefore, the Board will consider other potentially 
applicable rating criteria to determine the highest allowable 
evaluation.  

At the time of the November 2003 examination, the Veteran's 
left shoulder was painful when lifting his arm.  He believed 
there was reduced range of motion when attempting to lift his 
left arm.  Physical examination showed abduction to 110 
degrees, adduction to 40 degrees, flexion to 150 degrees, and 
extension to 40 degrees.  He could upwardly rotate his arm to 
50 degrees, and downwardly rotate the arm to 70 degrees.  
There was no pain or other symptomatology associated with the 
range of motion.

In January 2008, the Veteran indicated that his left shoulder 
condition had remained stable and had not changed 
significantly.  He had intermittent pain at a five on a scale 
of one-to-ten.  He had weakness, stiffness, instability, 
fatigability, and lack of endurance of the shoulder.  He 
reported no swelling, heat or redness, or locking.  The 
Veteran self-treated the condition with Aleve with good 
results.  He had occasional flare-ups due to workplace 
requirements that would last up to three days.  The flare-ups 
did not cause him to miss work, but the Veteran avoided 
activities that involved overhand movement of the shoulder, 
such as throwing a ball.  On physical examination, the 
Veteran had abduction to 120 degrees on active range of 
motion, and passive range of motion to 130 degrees.  Pain 
began at 120 degrees of abduction on active and passive range 
of motion.  With repetition, there was no loss of motion due 
to pain, weakness, or lack of endurance.

The only other potentially applicable Diagnostic Code is 
Diagnostic Code 5201.  Diagnostic Code 5201 provides that 
limitation of motion of the arm at the shoulder level is 
rated 20 percent for the major shoulder and 20 percent for 
the minor shoulder; limitation of motion of the arm midway 
between the side and shoulder level is rated as 30 percent 
for the major shoulder and 20 percent for the minor shoulder; 
limitation of motion of the arm to 25 degrees from the side 
is rated as 40 percent for the major shoulder and 30 percent 
for the minor shoulder.  38 C.F.R. § 4.71a.

The Veteran's range of motion of the arm has never been 
limited to the level of the shoulder (i.e., 90 degrees 
abduction) or less.  In November 2003, the Veteran had 
abduction to 110 degrees, and that range of motion had 
increased to 120 degrees by January 2008.  As such, his 
condition does not warrant a 20 percent evaluation under 
Diagnostic Code 5201.  Therefore, entitlement to an initial 
evaluation in excess of 10 percent for the Veteran's left 
shoulder condition is not warranted.

Sleep Apnea

The Veteran currently has a noncompensable evaluation for 
sleep apnea.  He was evaluated for the condition in November 
2003.  The Veteran indicated that he snored for as long as he 
could remember.  He would wake up in the middle of the night 
gasping for breath and in a panic; these incidents occurred 
infrequently and irregularly.  The Veteran did not feel 
rested when waking up in the morning, despite going to bed 
between 9pm to 10 pm, and sleeping until 5am.  He took 
occasional naps.  He had never had any motor vehicle 
accidents related to his sleep.  The examiner diagnosed the 
Veteran with loud snoring and probably mild sleep apnea.

The Veteran was again examined in January 2008 for his 
condition.  The Veteran informed the examiner that he did not 
have any new problems or concerns with the disorder since his 
2003 examination, and that he had not been treated for sleep 
apnea.  The condition did not cause productive cough, sputum, 
or hemoptysis.  On moderate to severe exertion, the Veteran 
would have dyspnea.  He did not need oxygen to treat the 
condition, and it did not affect his daily activities.

The Board notes that the Veteran's representative argued that 
the Veteran's dyspnea was moderate to severe.  It appears to 
the Board that this argument was based on an innocent 
misreading of the January 2008 examination report, which 
indicated that the Veteran only had dyspnea with mild to 
severe exertion.

Diagnostic Code 6847 provides ratings for sleep apnea 
syndromes (obstructive, central, and mixed).  Sleep apnea 
that is asymptomatic but with documented sleep disorder 
breathing is rated noncompensably (0 percent) disabling.  
Sleep apnea that persistent, with day-time hypersomnolence, 
is rated 30 percent disabling.  Sleep apnea that requires the 
use of a breathing assistance device such as continuous 
airway pressure (CPAP) machine is rated 50 percent disabling.  
Sleep apnea that manifests chronic respiratory failure with 
carbon dioxide retention or cor pulmonale, or; requires 
tracheostomy, is rated 100 percent disabling.  38 C.F.R. 
§ 4.97.

The Veteran's sleep apnea only meets the criteria for a 
noncompensable evaluation.  The condition is generally 
asymptomatic, but causes some problems breathing while the 
Veteran sleeps.  There is no daytime hypersomnolence, which 
would be required for an increased evaluation, and the 
Veteran does not receive any treatment for the condition.  As 
such, a higher evaluation is not warranted.

Hemorrhoids

The Veteran's hemorrhoids are currently given a 
noncompensable evaluation.  

In November 2003, the Veteran informed the examiner that his 
hemorrhoids bled frequently and were painful.  The examiner 
noted that an in-service physical examination noted internal 
and external hemorrhoids.  The Veteran had not received 
treatment for the condition.  

The Veteran was examined again for his hemorrhoids in January 
2008.  The Veteran described his symptomatology to include 
itching and bleeding with flares of the hemorrhoidal 
condition.  The Veteran did not have fecal incontinence.  He 
was not receiving any treatment.  On physical examination, 
there was no bleeding, and the examiner noted that there was 
no evidence of external or internal hemorrhoids.

The Board observes that the Veteran's representative argues 
that the Veteran's symptomatology includes anal itching, 
diarrhea, pain, tenesmus, swelling, and perianal discharge.  
Again, this appears to be an innocent misreading of the 
examination report, as the report listed all potential 
symptomatology.  The representative further argued that 
sitting was at times uncomfortable for the Veteran.

Diagnostic Code 7336 provides ratings for internal or 
external hemorrhoids.  Mild or moderate hemorrhoids are rated 
noncompensably (0 percent) disabling.  Large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, are rated 10 percent 
disabling.  Hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures, are rated 20 percent 
disabling.  38 C.F.R. § 4.114.

There is no evidence that the Veteran has ever had large or 
thrombotic hemorrhoids which were irreducible with excessive 
redundant tissue.  He had frequent bleeding at the time of 
the November 2003 examination, and he had bleeding during 
flare-ups as of January 2008.  His symptomatology does not 
meet the criteria for a compensable evaluation.

Extraschedular Consideration

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for the Veteran's service-
connected disabilities.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the Veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as demonstrated by evidence showing that the 
disabilities at issue cause marked interference with 
employment, or have in the past or continue to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  See Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  According to 38 C.F.R. § 4.1, 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned therein.  What the Veteran has not shown 
in this case is that his service-connected disabilities have 
resulted in unusual disability or impairment that rendered 
the criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate at any time during the 
current appeal.  The disabilities have not required frequent 
periods of hospitalization.  The Veteran is employed and he 
specifically told the January 2008 examiner that he had not 
lost any time from work as a result of any of his service-
connected disabilities.  Accordingly, the Board concludes 
that consideration of the provisions set forth at 38 C.F.R. 
§ 3.321(b)(1) is not warranted for the Veteran's service-
connected conditions.


ORDER

Service connection for lead in blood and exposure to an 
ionizing agent is denied.

Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus is denied.

Entitlement to an evaluation in excess of 10 percent for 
status post reconstructive surgery of the left ankle with 
recurrent sprains is denied.

Entitlement to an evaluation in excess of 10 percent for 
impingement syndrome of the left shoulder is denied

Entitlement to a compensable evaluation for sleep apnea is 
denied.

Entitlement to a compensable evaluation for hemorrhoids is 
denied.


REMAND

The remaining issues on appeal must be remanded to obtain 
additional records and, where necessary, to provide the 
Veteran with new examinations.

Carbuncle of the Nose

The Veteran currently has a noncompensable evaluation for a 
carbuncle of the nose.  The Veteran's carbuncle was noted to 
be a "recurrent abscess in the right naris" at the time of 
the November 2003 examination.  Shortly thereafter, the 
Veteran had surgery, according to the Veteran's statement 
during his January 2008 examination; there are no records of 
this surgery in the Veteran's claims file.  Although the 
Veteran's condition is now asymptomatic, this matter must be 
referred back to obtain records regarding the Veteran's 
surgery.  The RO should contact the Veteran and request 
information regarding his carbuncle surgery.  The RO should 
have the Veteran sign a release for the relevant records, and 
should then obtain the surgery records, as well as any other 
medical records relating to the Veteran's carbuncle.  

Status Post ACL Tears of the Right and Left Knees with Scars

The Veteran indicated in February 2008 correspondence to the 
RO that he was still receiving follow-up treatment concerning 
his knees, both with his orthopedic surgeon and his physical 
therapist.  No effort was made to obtain this evidence.  On 
remand, the RO should attempt to obtain all relevant 
treatment reports concerning the Veteran's left and right 
knee disabilities not previously associated with the claims 
file.  

The Veteran should then be provided a new examination for his 
knee disabilities.  The last examination was conducted 
approximately two months following the Veteran's right knee 
anterior cruciate ligament reconstruction and right knee 
medial meniscus repair; following so closely to the surgery, 
it is not clear that the examination provided an adequate 
picture of the Veteran's disability.  Further, as the Veteran 
continued to receive post-surgery treatment, the current 
status of the Veteran's knee disabilities cannot be 
determined based on the evidence of record.  The examiner 
should thoroughly address the Veteran's range of motion of 
both knees, as well as whether he has dislocating semilunar 
cartilage, or subluxation or instability of the knee.

Degenerative Disc Disease of C5-C7 with Radiculopathy & 
Chronic Low Back Pain with Spondylolisthesis, Degenerative 
Changes and Radiculopathy

The Veteran's DDD condition includes radiculopathy of the 
left upper extremity, while his lumbar spondylolisthesis 
includes radiculopathy of the right lower extremity.  The 
January 2008 examination did not address the Veteran's 
radiculopathy or lack thereof.  The only neurological 
evidence provided by the examiner followed the physical 
examination report of both the cervical and lumbar spinal 
conditions.  The neurological evidence was titled 
"Neurological exam," but did not indicate whether it was 
addressing the Veteran's upper extremities, lower 
extremities, or both.  Further, the evidence provided by the 
examiner is not sufficient for evaluating the Veteran's 
condition.  The examiner indicated that the Veteran had 5/5 
strength bilaterally, and that his sensation was intact to 
light touch, vibration, pain, and position bilaterally.  The 
examiner diagnosed the Veteran with radiculopathy, but the 
Board is unable to determine the basis of the diagnosis.  On 
remand, the Veteran should be provided a complete 
neurological examination, during which his upper and lower 
extremities are separately addressed.  The examiner should 
provide a detailed examination supporting any neurological 
diagnosis related to the Veteran's cervical or lumbar 
conditions, and should fully explain all relevant 
symptomatology.  The examiner should also provide a current 
picture of the other symptomatology related to the Veteran's 
cervical and lumbar spine disabilities, to include testing of 
the ranges of motion of the cervical and thorocolumbar 
sections of the Veteran's spine.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated the Veteran for his carbuncle 
disability.  After the Veteran has signed 
the appropriate releases, any identified 
records of pertinent medical treatment 
should be obtained and associated with the 
claims folder.  

The RO should also attempt to obtain any 
treatment records for the Veteran's knee 
disabilities not currently associated with 
the file.  This will include, at minimum, 
using the VA Form 21-4142 provided by the 
Veteran in February 2008 to contact Dr. 
K.W.L. and the Veteran's physical 
therapist, OSPTA.  The RO should also 
contact the Veteran to determine if he has 
received treatment from any other 
providers, and, if he has, the RO should 
obtain releases for those providers and 
attempt to retrieve all pertinent 
treatment records.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit these records for VA review.

2.  The RO should schedule a VA joints and 
neurology examination for the Veteran.  If 
separate examinations are necessary in 
order to address the musculoskeletal and 
neurological manifestations of the 
Veteran's disabilities, then they should 
be arranged.  The claims folder, including 
the entirety of this remand, must be made 
available to and be reviewed by the 
examiner.  The examiner should note in his 
or her report that the claims folder was 
reviewed.  

Knees

Regarding the Veteran's knees, the 
examiner should identify the severity of 
the Veteran's knee disabilities.  The 
examiner should determine whether the 
Veteran has any degenerative joint 
disease, instability, subluxation, loss of 
full range of motion, or painful motion.  
The examiner should make findings on the 
effects of the knee disabilities on the 
Veteran's daily life, including 
employment.  

Spine

As to the Veteran's cervical and 
lumbosacral spine disabilities, the 
examiner should address both the 
musculoskeletal and neurological 
characteristics of the Veteran's 
disabilities.  The examiner should state 
the range of motion of the Veteran's 
cervical and thoracolumbar sections of his 
spine, in degrees, noting the normal range 
of motion.  The examiner should 
specifically note whether there is 
functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the joint is used 
repeatedly over time.  The examiner should 
specify the point of flexion or extension 
at which pain begins to occur, and the 
point at which motion is impeded due to 
pain.  The examiner should attempt to 
quantify the degree of additional 
impairment, if any, during flare-ups or 
with extended use.  The examiner should 
specifically state whether the Veteran's 
complaints and any claimed subjective 
manifestations are in keeping with the 
objectively demonstrated pathology.

As to the neurological condition, the 
examiner should determine the current 
severity of the Veteran's radiculopathy 
associated with the cervical and 
lumbosacral spine.  The examiner should 
identify any symptoms (including, but not 
limited to, any paresthesia or other 
neurological pathology in the Veteran's 
upper and lower extremities) and describe 
the nerve(s) affected, or seemingly 
affected.  All necessary testing should be 
accomplished.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


